Citation Nr: 1017760	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an increased evaluation for intervertebral 
disc syndrome with sciatic nerve involvement and scar, 
evaluated at 20 percent disabling from June 1, 2007 to 
September 12, 2008.

3.  Entitlement to an increased evaluation for intervertebral 
disc syndrome with sciatic nerve involvement and scar, 
evaluated at 40 percent disabling, beginning September 13, 
2008.

4.  Entitlement to an initial evaluation in excess of 30 
percent for bowel dysfunction.

5.  Entitlement to an initial evaluation in excess of 20 
percent for depression with chronic alcohol abuse.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1998.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for depression with chronic alcohol abuse is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an initial compensable evaluation for 
erectile dysfunction.  

2.  From June 1, 2007 to September 12, 2008, the Veteran's 
intervertebral disc syndrome and scar was manifested by 
limitation of the thoracolumbar spine to more than 30 degrees 
forward flexion with consideration for pain and additional 
limitation after repetitive use; no findings of ankylosis; no 
periods of incapacitating episodes with prescribed bedrest 
greater than four weeks; and a linear scar less than six 
square inches without instability or pain, or other effects 
attributed to the scar.

3.  From September 13, 2008, the Veteran's intervertebral 
disc syndrome and scar is manifested by limitation of the 
thoracolumbar spine to less than 30 degrees forward flexion 
with consideration for pain and additional limitation after 
repetitive use; no findings of ankylosis; no periods of 
incapacitating episodes with prescribed bedrest greater than 
six weeks; and a linear scar less than six square inches 
without instability or pain, or other effects attributed to 
the scar.

4.  From June 1, 2007, no more than mild incomplete paralysis 
of the sciatic nerve in the right lower extremity was shown.

5.  From June 1, 2007 to September 12, 2008, the Veteran's 
service-connected bowel dysfunction was manifested by bowel 
dysfunction without the need for a pad, without evidence of 
extensive leakage and "fairly frequent" involuntary bowel 
movements.

6.  From September 12, 2008, the Veteran's service-connected 
bowel dysfunction is subjectively shown by extensive leakage 
and "fairly frequent" involuntary bowel movements, and 
objectively, the service-connected bowel dysfunction was 
manifested by partial loss of sphincter control and observed 
leakage.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an initial 
compensable evaluation for erectile dysfunction have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).


2.  The criteria for an evaluation greater than 20 percent 
from June 1, 2007 to September 12, 2008 for intervertebral 
disc syndrome with scar have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009).

3.  The criteria for an evaluation greater than 40 percent 
beginning September 13, 2008 for intervertebral disc syndrome 
with scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2009).

4.  The criteria for a separate evaluation of 10 percent, but 
no more, for impairment of the sciatic nerve to the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

5.  The criteria for an evaluation greater than 30 percent 
from June 1, 2007 to September 12, 2008, for bowel 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2009).

6.  The criteria for an evaluation of 60 percent, but no 
more, from September 13, 2008 for bowel dysfunction have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In February 2007, the RO assigned a separate compensable 
evaluation for erectile dysfunction associated with the 
service-connected disability of intervertebral disc syndrome.  
The Veteran disagreed with the evaluation assigned in May 
2007 and perfected an appeal to this issue in November 2007.  
In a hearing before the Board in February 2010, the Veteran 
expressly withdrew this issue.


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

The Veteran testified in February 2010, prior to the 
promulgation of a decision by the Board that he no longer 
wished to pursue his appeal as to the issue of an initial 
compensable evaluation assigned for his erectile dysfunction, 
as associated with his intervertebral disc syndrome.  
Accordingly, the Board finds that the Veteran has withdrawn 
his appeal as to this issue.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the issue of service connection 
for an initial compensable evaluation assigned for his 
erectile dysfunction, as associated with his intervertebral 
disc syndrome.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue, and it is 
dismissed.

II.  Increased and Higher Initial Evaluations

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  This appeal began as a notice 
of disagreement to a February 2007 rating decision that 
established an evaluation of 20 percent for the lower back 
disability following the assignment of a temporary total 
evaluation for convalescence following surgery for the 
service-connected disability under 38 C.F.R. § 4.30 (2009).  
The rating decision also granted service connection for 
neurological impairment, erectile dysfunction and bowel 
dysfunction that was found to be the result of the service-
connected lower back disability, and assigned noncompensable 
evaluations, effective June 2007.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 21 Vet. 
App. 112 (2007).  Moreover, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
Veteran what was necessary to substantiate his claims for 
higher and higher initial evaluations and as such, the 
essential fairness of the adjudication was not affected.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  Sufficient VA examinations to evaluate the 
disorders addressed herein were provided to the Veteran in 
connection with his claims, and he has not claimed otherwise.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There 
is no other indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are, 
however, appropriate when the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Service connection for chronic low back strain was granted by 
a November 1998 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective in March 1998.  In a May 2003 rating decision, the 
evaluation was increased to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295-5292, effective in December 
2002.  In a February 2006 rating decision, a temporary 
evaluation of 100 percent was assigned based on surgical and 
other treatment necessitating convalescence for the service-
connected lumbar spine disability, under 38 C.F.R. § 4.30, 
effective in December 2005.  

In a November 2006 rating decision, the RO proposed to reduce 
the evaluation of the lower back disability to 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242.  The 
description was changed to intervertebral disc syndrome with 
sciatic nerve and scar.  The Veteran was informed that the 
proposed evaluation would not take effect until 60 days from 
the end of the month that the rating action effectuating the 
new evaluation was made.  The Veteran was informed he could 
submit medical or other evidence to show that the change 
should not be made.  

The Veteran submitted a statement disagreeing with the 
proposed action and indicating that his back condition had 
not improved.  But he did not submit or point to any evidence 
to substantiate this.  The RO notified the Veteran that his 
disagreement was not effective, as a final decision had not 
yet been made.

In a February 2007 rating decision, the RO effectuated the 
proposed reduction, assigning a 20 percent evaluation to the 
service-connected intervertebral disc syndrome with sciatic 
nerve involvement and a scar, effective June 1, 2007.  
Service connection for bowel dysfunction and erectile 
dysfunction, as associated with the intervertebral disc 
syndrome, were assigned separate noncompensable evaluations, 
effective June 1, 2007.  The Veteran disagreed with the 
evaluations assigned his low back, bowel, and erectile 
disabilities.

In a March 2009 rating decision, the RO increased the 
evaluation assigned to the service-connected intervertebral 
disc syndrome to 40 percent, effective September 13, 2008.  
It also increased the evaluation assigned to the 
service-connected bowel dysfunction to 30 percent, effective 
June 1, 2007.  

As these increased evaluations do not constitute the full 
grant of all benefits possible, and as the Veteran has not 
withdrawn his claims, the issues concerning entitlement to an 
increased rating for the service-connected intervertebral 
disc syndrome with sciatic nerve and scar, and for bowel 
dysfunction, are still pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).

At the outset, it is noted that a reduction in a total rating 
assigned under 38 C.F.R. § 4.30 is not subject to 38 C.F.R. 
§ 3.105(e) (2009).

Increased Evaluation for Intervertebral Disc Syndrome, with 
Scar

The Veteran's intervertebral disc syndrome is evaluated as 20 
percent disabling from June 1, 2007, and 40 percent disabling 
from September 13, 2008, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5242.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis under Diagnostic Code 
5010, is the service-connected disorder, and limitation of 
motion, under Diagnostic Code 5242, is a residual condition.  

A 20 percent evaluation contemplates arthritis, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula).  A 40 percent disability rating is warranted 
for forward flexion of the thoracolumbar spine at 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent disability rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine; and, 
a 100 percent disability rating is warranted for unfavorable 
ankylosis of entire spine.  Id. 

The General Rating Formula directs that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to rated 
separately under an appropriate diagnostic code.  Id. at Note 
(1).  In this case, bladder dysfunction has been found to 
exist but as directly related to service.  Service-connection 
for irritable bladder was granted and assigned a 10 percent 
disability rating, effective in January 2009, in an October 
2009 rating decision.  The Veteran has not appealed the 
effective date or evaluation assigned.  

As the General Rating Formula is identical for all diagnostic 
codes pertaining to the spine other than for degenerative 
disc disease, consideration of other relevant diagnostic 
codes pertaining to the spine is not required.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5236, 5237, 5238, 5239, 5240, 5241, 5242 
(2009).

Additionally, Diagnostic Code 5243 provides that 
intervertebral disc syndrome is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating IVDS), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 20 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  Note (1).

Scars that are not of the head, face, or neck and that are 
deep and nonlinear and measure an area or areas of at least 
six square inches but less than 12 square inches warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2009).  A deep scar as one with underlying soft tissue 
damage.  Id. at Note (1).  Superficial, nonlinear scars not 
of the head, face, or neck that measure an area or areas of 
144 square inches or greater warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009).  A 
superficial scar as one not associated with underlying soft 
tissue damage.  Id. at Note (1).  Unstable or painful scars 
of one or two in number warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  An unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  Scars, 
including linear scars, and other effects of scars not 
considered in a rating provided under Diagnostic Codes 7800 
through 7804 are evaluated under an appropriate diagnostic 
code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Certain diagnostic codes for the evaluation of skin 
disabilities were modified effective October 23, 2008.  See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these 
modifications were expressly made applicable only to claims 
filed on or after the effective date, they are not pertinent 
to the pending claim, which was received by VA in 2007, prior 
to the regulatory changes.

a) Increased Rating for IVDS from June 1, 2007 to September 
12, 2008

A July 2006 QTC examination shows that the Veteran reported 
stiffness and difficulty stooping and bending.  He stated 
that the pain was constantly present in the back and radiated 
into the right leg, which made it difficult to get out of bed 
and prevented him from being able to stand for long periods 
of time or to do anything physical.  He described the pain as 
crushing in nature and aching, and at a level of "8" of 
"10."  The Veteran stated that the pain was elicited by 
activity and relieved with medication.  The Veteran stated he 
took prescribed medication for the pain, including pain 
pills, hydrocodone, oxycodone, and Advil.  He stated that he 
was able to function with the pain on medication.  He 
reported he was incapacitated after his surgery for eight 
weeks, or a total of 56 days.  

On examination, the Veteran exhibited radiating pain on 
movement into his right hip and right leg.  There was no 
muscle spasm or tenderness.  Straight leg raising was 
positive, bilaterally.  Posture was within normal limits.  
Spinal motion was symmetrical and curvature of the spine was 
normal.  Gait was abnormal, antalgic and unsteady.  The 
Veteran required a cane for balance, support, and ambulation.  
The spine was not ankylosed.  Thoracolumbar range of motion 
was 60 degrees flexion, 20 degrees extension, 20 degrees 
lateral flexion, bilaterally, and 20 degrees rotation, 
bilaterally, with consideration for pain on motion.  Pain and 
incoordination were found to have a major functional impact.  
However, no additional functional limitation of motion due to 
pain, fatigue, weakness, lack of endurance, and 
incoordination on repetitive motion was found.  The examiner 
observed motor weakness in the lower right extremity, bowel 
dysfunction, and erectile dysfunction as secondary to the 
intervertebral disc syndrome.  The examiner opined that the 
most likely peripheral nerve involved was the sciatic nerve.  

A scar was noted at the midline of the lumbar spine measuring 
approximately 2.5 by .7 centimeters with disfigurement and 
hyperpigmentation of less than six square inches.  There was 
no tenderness, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, or abnormal texture.

The examiner diagnosed degenerative joint disease, status 
post discectomy L3-L4.  The examiner observed decreased 
strength in the right lower extremity and stated the most 
likely peripheral nerve involved was the sciatic nerve.  
Bowel dysfunction and erectile dysfunction were found as the 
result of the sciatic nerve involvement.  

Private treatment records show that the Veteran underwent 
invasive discectomy, right, L3-L4 in December 2005.  He was 
released to work with no restrictions in February 2006.

A March 2007 private evaluation by D.P., M.D., reported that 
"[o]verall [the Veteran] did get good relief" from the 
surgery.  The right leg pain decreased, although a 
"nagging" pain in the right leg remained.  The Veteran 
described his pain at "6" out of "10," where it was 
normally "8" to "10" out of "10."  The Veteran had a 
normal gait and stance.  There was no asymmetry in the lumbar 
spine and examination of muscle tone and skin was normal 
throughout.  Straight leg raising was negative, bilaterally, 
but produced low back pain.  The right knee reflex was absent 
and the remaining extremity strength and reflexes were 
normal.  Clinical findings showed moderate to severe 
bilateral foraminal stenosis at L4-L5, with normal 
postoperative changes on the right at L3-L4 by magnetic 
resonance imaging (MRI).

Results of private MRI conducted in March 2008 show moderate 
right foraminal stenosis and mild spinal canal stenosis at 
L3-L4 due to a combination of a three millimeter disc 
protrusion, with a small right foraminal component mixed with 
enhancing granulation tissue; status post L3-L4 right 
laminotomy/foraminotomy and microdiscectomy; and mild to 
moderate left foraminal stenosis at L4-L5, with mild spinal 
canal stenosis, and mild right foraminal stenosis due to 
small annular bulge, with bilateral foraminal components and 
bilateral facet hypertrophy, left greater than right.

Results of private computed tomography (CT) scan conducted in 
March 2008 show right laminotomy/foraminotomy and partial 
discectomy at L3-L4, with moderate foraminal stenosis, mild 
right lateral recess stenosis, and mild spinal canal stenosis 
due to a combination of an annular bulge and mixed 
granulation tissue/bulging disc material; and moderate left 
foraminal stenosis at L4-L5, with mild spinal canal stenosis, 
and mild right foraminal stenosis due to a small annular 
bulge and bilateral facet hypertrophy, left greater than 
right.

A July 2008 statement by K.H., R.N. and co-signed by D.B., 
M.D. shows that the Veteran continued to experience back pain 
radiating into his right hip and down his right leg with 
right leg weakness.  After his surgery, his activity was 
limited and he was unable to bend, left, or twist without 
increasing or aggravating his symptoms.  Clinical studies 
continued to show lumbar disc disease with radiculopathy and 
evidence of mononeuritis multiplex.  The assessment was that 
the lumbar laminectomy did not help much.  

VA treatment records from March 2008 to September 2008 show 
findings of mild kyphosis on forward flexion, tenderness at 
the sacroiliac joint, reduced flexion with pain, and 
increased sensory perception in the right lateral thigh and 
calf with downgoing Babinski, bilaterally.  The assessment 
was chronic radicular low back pain, with sciatica.

Based on the evidence above, the record does not support an 
evaluation in excess of 20 percent for the Veteran's status 
intervertebral disc syndrome, with scar from June 1, 2007 to 
September 12, 1008.  Subjectively, the service-connected back 
disorder was manifested by pain and inability to bend, left, 
or twist without increasing or aggravating his symptoms.  
Objectively, the service-connected intervertebral disc 
syndrome was manifested by forward flexion to 60 degrees, 20 
degrees extension, 20 degrees lateral flexion, bilaterally, 
and 20 degrees rotation, bilaterally, with no pain and 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, and incoordination on repetitive 
use.  An orthopedic evaluation greater than 20 percent cannot 
be warranted absent limitation of forward flexion to 30 
degrees or less, or ankylosis of part or all of the spine.

Moreover, the Veteran has not reported incapacitating 
episodes beyond the eight weeks following his surgery in 
December 2005, nor does the record show that he has been 
prescribed bedrest, for any period from June 1, 2007 to 
September 12, 2008.  Thus, a rating under the Formula for 
Rating IVDS in excess of 20 percent is not warranted.  

Moreover, the July 2006 QTC examination described the 
laminectomy scar as disfiguring and hyperpigmented but 
measuring less than six square inches.  Although disfiguring, 
the scar is not of the head, face, or neck, does not measure 
greater than six square inches, or greater than 144 square 
inches, does not establish that the scar is unstable, 
painful, or result in any other disabling effect on the 
Veteran's low back.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.  Accordingly, a separate compensable evaluation 
for the laminectomy scar is not warranted.  

b) Increased Rating for IVDS Beginning September 13, 2008

A September 2008 QTC examination shows that the Veteran 
reported stiffness, numbness, and loss of bowel control.  He 
reported constant pain traveling from side to side and down 
through the right leg.  He described it as crushing, aching, 
and sharp at a level "10" out of "10."  Pain was elicited 
by activity and relieved by rest.  The Veteran stated he was 
prescribed steroid shots and pain patches every 72 hours.  He 
was able to function with the pain on medication.  He 
reported no periods of incapacitation. 

On examination, the Veteran exhibited radiating pain on 
movement into his right leg.  Muscle spasm was present in the 
lumbar area, and tenderness was present in the lumbar muscle 
and spine.  Straight leg raising was positive on the right 
but negative on the left.  The Veteran stooped to the left 
and limped.  He required a cane to ambulate to prevent 
pressure on the right leg.  Spinal motion was symmetrical and 
curvature of the spine was normal.  The spine was not 
ankylosed.  Thoracolumbar range of motion was 12 degrees 
flexion, 11 degrees extension, 15 degrees right lateral 
flexion, 9 degrees left lateral flexion, 14 degrees right 
rotation, and 11 degrees left rotation, with no additional 
loss of motion shown.  Results of x-rays taken were reported 
to show degenerative arthritis described as minimal diffuse 
lumbar spondylosis and mild degenerative disc space narrowing 
at L3-L4 and L4-L5.  The laminectomy scar was elevated and 
measured 4.8 by 1.5 centimeters with a keloid formation of 
less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, hypopigmentation, 
hyperpigmentation, or abnormal texture.  The diagnosis was 
intervertebral disc syndrome and scar, lumbar spine.  

A November 2009 statement by Dr. D.B indicates that the 
Veteran's lumbar laminectomy failed.  The physician stated 
that the Veteran continued to have back pain and right hip 
pain that worsened with bending, lifting, and sitting, as 
well as limiting in his activities of daily living.  It was 
determined that the Veteran was not an operative candidate.  

In February 2010, the Veteran testified before the Board that 
he had unbearable pain and had difficulty moving or getting 
out of bed.  In order to get through the day, he testified 
that he had to have medications, including the patch and oral 
medications.  The Veteran testified that he could not put 
weight on his right leg for more than 30 minutes, lift, or 
crawl in the tight spaces his job required.  He could not sit 
for long periods and could walk about a mile a day, which he 
tried to do to keep active.  He stated that he worked a night 
shift because he was unable to keep up with the duties a day 
shift required.  He stated that the prescribed pain 
medications caused drowsiness and made him "woozy."

Based on the evidence above, the record does not support an 
evaluation in excess of 40 percent for the Veteran's status 
intervertebral disc syndrome and scar beginning September 13, 
2008.  Subjectively, the lower back condition is manifested 
by pain and inability to lift, stand or sit for any length of 
time, walk greater than a mile, or crawl through the spaces 
required for his job.  Objectively, the service-connected 
intervertebral disc syndrome is manifested by forward flexion 
to 12 degrees, 11 degrees extension, 15 degrees right lateral 
flexion, 9 degrees left lateral flexion, 14 degrees right 
rotation, and 11 degrees left rotation, with no additional 
limitation of motion due to pain.  Absent unfavorable 
ankylosis of part or all of the spine, a rating in excess of 
40 percent under the General Rating Formula is not warranted.  


Moreover, there were no incapacitating episodes, nor does the 
record show that the Veteran had been prescribed bedrest 
during this time period.  Thus, as documentation of 
incapacitating episodes of six weeks in duration or greater 
is not shown, a rating in excess of 40 percent under the 
Formula for Rating IVDS is not warranted.

There is no medical evidence, nor does the Veteran contend, 
that the scar measures greater than six square inches, is 
unstable, painful, or that it has any other disabling effect, 
including limitation of motion.  Accordingly, a separate 
compensable evaluation of the laminectomy scar under 
Diagnostic Codes 7801 through 7805 is not warranted.  A 
compensable evaluation under Diagnostic Code 7800 does not 
apply, as the scar is not on the head, face, or neck.

c) Separate Evaluation for Sciatic Nerve Impairment of the 
Right Lower Extremity 

Under the General Rating Formula, any associated objective 
neurological abnormalities are to be rated separately under 
the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  A VA examination conducted 
in July 2006 demonstrated that the Veteran exhibited muscle 
weakness in the right lower extremity and that the most 
likely peripheral nerve involved was the sciatic nerve.  

Impairment of the sciatic nerve is contemplated under 
Diagnostic Code 8520.  Complete paralysis of the sciatic 
nerve warrants an 80 percent evaluation and contemplates the 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or, 
very rarely, lost.  A 60 percent evaluation is warranted for 
incomplete severe paralysis with marked muscular atrophy.  A 
40 percent evaluation is contemplated for moderately severe 
incomplete paralysis.  A 20 percent evaluation is warranted 
for moderate incomplete paralysis.  A 10 percent evaluation 
is warranted for mild incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Neurological disorders are ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention is given to the site and character of 
the injury, and the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2009).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, moderate degree.  When the involvement 
is bilateral, the ratings should be combined with application 
of the bilateral factor.  38 C.F.R. § 4.124a.

The July 2006 VA examination showed, specifically, that motor 
strength in the right lower extremity was measured as 
follows:


Strength and Part/Movement of Lower Extremity
Vertebra
1 of 5
2 of 5
3 of 5
4 of 5
5 of 5
L1


Hip 
flexion


L2


Hip 
adductio
n
Knee 
extensio
n


L3


Hip 
flexion
Hip 
adductio
n
Knee 
extensio
n


L4


Hip 
adductio
n
Knee 
extensio
n


L5

Foot 
extensio
n
Great 
toe 
extensio
n
Hip 
abductio
n


S1

Plantar 
flexion
Knee 
flexion



In addition, the Veteran was observed to present with an 
antalgic and unsteady gait and to require a cane for balance 
and support.  In July 2008, private medical evidence shows 
clinical findings of mononeuritis multiplex.

The VA examination conducted in September 2008 documented 
radiating pain on movement but found no lumbosacral sensory 
deficits or motor weakness.  The right lower extremity 
reflexes were shown to measure 2+ at the knees and ankles.  
However, the examiner continued to diagnose sciatic nerve 
impairment.  The November 2009 statement by Dr. D.B. further 
observed continuing back pain and right hip pain and noted 
that the lumbar laminectomy had failed.  The Veteran 
testified in February 2010 that the pain in his right leg was 
unbearable if he put pressure on it for more than 30 minutes.  
The September 2008 VA examiner's observation that the Veteran 
stooped to the left, limped, and required a cane to ambulate 
to avoid putting pressure on the right leg corroborates the 
Veteran's testimony.

Accordingly, a separate 10 percent evaluation for sciatic 
nerve impairment in the right lower extremity is appropriate 
under 38 C.F.R. § 4.124a, Diagnostic Code 8620 from June 1, 
2007 throughout the pendency of this appeal.  The Board finds 
that a staged rating to a noncompensable evaluation is not 
appropriate effective September 13, 2008 despite the lack of 
clinical neurological findings in the right lower extremity.  
This is so because the Veteran's complaints of continued pain 
and inability to put pressure on his right lower extremity, 
as corroborated by Dr. D.B.'s observations and that of the VA 
examiner in September 2008, establish continued 
symptomatology of a mild degree.  38 C.F.R. § 4.124a.

An evaluation greater than 10 percent is not warranted.  The 
medical evidence shows no findings of muscle atrophy or 
complete paralysis.  There are no findings of foot drop, and 
active movement, while shown in July 2006 to be weakened, was 
still possible for muscles below the knee including the knee, 
foot and great toe.  The September 2008 VA clinical 
examination did not show lumbosacral sensory deficits or 
motor weakness.  Accordingly, a separate rating in excess of 
10 percent for sciatic nerve impairment associated with his 
service-connected intervertebral disc syndrome is not 
warranted. 



A Separate Evaluation in Excess of 30 Percent for Bowel 
Dysfunction

The Veteran's bowel dysfunction is currently assigned a 
separate evaluation of 30 percent under the provisions of 
Diagnostic Code 7332, which contemplates impairment of 
sphincter control of the rectum and anus.  See 38 C.F.R. 
§ 4.114.  Under Diagnostic Code 7332, a 10 percent evaluation 
is warranted for constant slight or occasional moderate 
leakage.  Id.  A 30 percent evaluation is warranted for 
occasional involuntary bowel movements, necessitating the 
wearing of a pad, and a 60 percent evaluation is warranted 
for extensive leakage and fairly frequent involuntary bowel 
movements.  Id.  A 100 percent evaluation is warranted for 
complete loss of sphincter control.  Id. 

A July 2006 QTC examination shows the diagnosed bowel 
dysfunction was associated with the Veteran's service-
connected intervertebral disc syndrome.  The examiner 
observed that the Veteran did not require a pad.  The Veteran 
declined rectal examination at the time due to pain.

VA and private treatment records from June 1, 2007 to 
September 12, 2008, show no complaints, treatment, or 
findings for bowel dysfunction.  

A September 2008 QTC examination shows that the Veteran 
reported loss of bowel control, with diarrhea and perianal 
discharge.  He reported no anal itching, pain, tenesmus, 
swelling, or hemorrhoids.  He described leakage of stool 
occurring more than 2/3rds of the day in extensive amounts, 
with a pad needed seven times a day.  The rectal examination 
revealed partial loss of sphincter control with stool around 
the anus.  The examiner noted the Veteran was wearing an 
adult diaper.  There was no reduction of lumen, rectal tonus, 
fissure, ulceration, trauma, rectal bleeding, anal infection, 
proctitis, spinal cord injury, or protrusions.  There were no 
hemorrhoids and the prostate was within normal limits.  The 
examiner diagnosed bowel dysfunction secondary to 
intervertebral disc syndrome, symptomatic, but without anemia 
or malnutrition.  

Subsequent to this examination, VA and private treatment 
records show no complaints, findings, or treatment for bowel 
dysfunction.  


In February 2010, the Veteran testified before the Board that 
he used six to eight pads per day due to leakage resulting 
from his bowel dysfunction.  He stated that the night shift 
was easier because he could use the bathroom when he needed 
to, because he could not control his bowel movements.  

Based on the September 2008 examination, the record supports 
staged ratings for the Veteran's service-connected bowel 
dysfunction.  The record does not support an evaluation in 
excess of 30 percent for the Veteran's service-connected 
bowel dysfunction from June 1, 2007 to September 12, 2008.  
Subjectively and objectively, the bowel dysfunction was 
manifested by bowel dysfunction without the need for a pad, 
without evidence of extensive leakage and "fairly frequent" 
involuntary bowel movements a rating in excess of 30 percent 
under Diagnostic Code 7332 is not warranted.  Moreover, the 
medical evidence does not show that the Veteran had reduced 
lumen or leakage that was extensive, been diagnosed with 
persistent fistula of the intestine or undergone attempted 
closure, or that he had ulcerative collitis resulting in 
malnutrition during this time period.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7323, 7330, 7333 (2009).

However, as shown by the September 2008 examination, 
extensive leakage and "fairly frequent" involuntary bowel 
movements were subjectively shown, and objectively, the 
service-connected bowel dysfunction was manifested by partial 
loss of sphincter control and observed leakage on the day of 
examination.  Accordingly, a staged rating of 60 percent is 
warranted.  A rating in excess thereof is not warranted, as 
there is no evidence of complete loss of sphincter control.  
Moreover, the medical evidence does not show that the Veteran 
has required a colostomy, been diagnosed with persistent 
fistula of the intestine or undergone attempted closure, or 
that he had been found to manifest ulcerative collitis 
resulting in marked malnutrition, anemia, or liver abscess.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7323, 7330, 7333.  

Additional Considerations

In considering the Veteran's claim, the Board has also 
considered whether referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2009) is appropriate.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture.  An exceptional 
or unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008) (aff'd, 572 F.3d 1366 (2009).  If there is an 
exceptional or unusual disability picture, the Board must 
then consider whether the disability picture exhibits other 
factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluations in this case are not inadequate.  
As demonstrated by the evidence of record, the Veteran's 
intervertebral disc syndrome with scar results in a 20 
percent evaluation from June 1, 2007 to September 12, 2008, 
and in a 40 percent evaluation beginning September 13, 2008.  
The Veteran's sciatic nerve impairment with manifestations 
into the right lower extremity results in mild incomplete 
paralysis, a 10 percent evaluation, beginning June 1, 2007.  
The Veteran's bowel dysfunction results in a 30 percent 
evaluation from June 1, 2007 to September 12, 2008, and in a 
60 percent evaluation beginning September 13, 2008.  These 
findings are based on subjective and objective observations 
of the Veteran's symptomatology.  

The Veteran's service-connected intervertebral disc syndrome 
with scar is evaluated as a musculoskeletal disability and a 
skin disability, the criteria of which are found by the Board 
to specifically contemplate the level of occupational and 
social impairment caused by this disability.  See 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5010, 5237, 7801-7805.  
From June 1, 2007 to September 12, 2008, the Veteran's 
intervertebral disc syndrome and scar was manifested by 
limitation of the thoracolumbar spine to more than 30 degrees 
forward flexion with consideration for pain and additional 
limitation after repetitive use; no findings of ankylosis; no 
periods of incapacitating episodes with prescribed bedrest 
greater than four weeks; and a linear scar less than six 
square inches without instability or pain, or other effects 
attributed to the scar.  From September 13, 2008, the 
Veteran's intervertebral disc syndrome and scar is manifested 
by limitation of the thoracolumbar spine to less than 30 
degrees forward flexion with consideration for pain and 
additional limitation after repetitive use; no findings of 
ankylosis; no periods of incapacitating episodes with 
prescribed bedrest greater than six weeks; and a linear scar 
less than six square inches without instability or pain, or 
other effects attributed to the scar.  When comparing these 
disability pictures with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 20 
percent disability rating from June 1, 2007 to September 12, 
2008, and with the disability picture presented by a 40 
percent disability rating from September 13, 2008.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the Veteran's service-connected 
intervertebral disc syndrome with scar, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for the current staged 
ratings assigned reasonably describe the Veteran's disability 
level and symptomatology and, therefore, a schedular 
evaluation is adequate and no referral is required.  See id.; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board has assigned a separate disability rating of 10 
percent for impairment of the sciatic nerve of the right 
lower extremity associated with the Veteran's 
service-connected intervertebral disc syndrome with scar.  
This disability is evaluated as a neurological disability, 
the criteria of which are found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 7520.  The medical evidence shows no findings 
of muscle atrophy or complete paralysis due to sciatic nerve 
impairment.  There are no findings of foot drop, and active 
movement, while shown in July 2006 to be weakened, was still 
possible for muscles below the knee including the knee, foot 
and great toe.  The September 2008 VA clinical examination 
did not show lumbosacral sensory deficits or motor weakness.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability 
picture represented by a 10 percent disability rating.  A 
rating in excess of the currently assigned separate rating is 
provided for certain manifestations of the Veteran's 
service-connected sciatic nerve impairment, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for the current separate 
rating assigned reasonably describe the Veteran's disability 
level and symptomatology and, therefore, a schedular 
evaluation is adequate and no referral is required.  See id.; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Veteran's service-connected bowel dysfunction is 
evaluated as a digestive system disability for impairment of 
sphincter control, the criteria of which are found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  See 38 
C.F.R. § 4.114, Diagnostic Code 7332.  From June 1, 2007 to 
September 12, 2008, the Veteran's service-connected bowel 
dysfunction was manifested by bowel dysfunction without the 
need for a pad, without evidence of extensive leakage, and 
"fairly frequent" involuntary bowel movements.  From 
September 12, 2008, the Veteran's bowel dysfunction is 
subjectively shown by extensive leakage and "fairly 
frequent" involuntary bowel movements, and objectively, the 
service-connected bowel dysfunction was manifested by partial 
loss of sphincter control and observed leakage.  When 
comparing these disability pictures with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability 
picture represented by a 30 percent disability rating from 
June 1, 2007 to September 12, 2008, and with the disability 
picture presented by a 60 percent disability rating from 
September 13, 2008.  Ratings in excess of those assigned are 
provided for certain manifestations of the Veteran's 
service-connected bowel dysfunction, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for the current staged ratings 
assigned reasonably describe the Veteran's disability level 
and symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See id.; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal as to all issues discussed 
have been considered.  However, the medical evidence does not 
support staged evaluations in the present case other than 
those already assigned.  There is no distinct period of time 
where manifestations of the Veteran's intervertebral disc 
syndrome with scar warrant an evaluation greater than 20 
percent from June 1, 2007 to September 12, 2008, or greater 
than 40 percent beginning September 13, 2008.  There is no 
distinct period of time where manifestations of the Veteran's 
sciatic nerve impairment with manifestations into the right 
lower extremity warrant an evaluation greater than, or less 
than, 10 percent beginning June 1, 2007.  Moreover, there is 
no distinct period of time where manifestations of the 
Veteran's bowel dysfunction warrant an evaluation greater 
than 30 percent from June 1, 2007 to September 12, 2008, or 
greater than 60 percent beginning September 13, 2008.  

In making these determinations, and based on the discussion 
above, the Board finds that the preponderance of the evidence 
is against an initial evaluation in excess of 20 percent from 
June 1, 2007 to September 12, 2008, and in excess of 40 
percent beginning September 13, 2008 for intervertebral disc 
syndrome with scar; an initial evaluation in excess of 20 
percent for sciatic nerve impairment with manifestations into 
the right lower extremity beginning June 1, 2007; and an 
initial evaluation in excess of 30 percent from June 1, 2007 
to September 12, 2008 and in excess of 60 percent beginning 
September 13, 2008 for bowel dysfunction.  Accordingly, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for an initial compensable evaluation assigned for 
erectile dysfunction, as associated with intervertebral disc 
syndrome with sciatic nerve and scar, is dismissed.

An evaluation greater than 20 percent for intervertebral disc 
syndrome with scar from June 1, 2007 to September 12, 2008 is 
denied.

An evaluation greater than 40 percent for intervertebral disc 
syndrome with scar beginning September 13, 2008 is denied.

A separate, 10 percent evaluation for sciatic nerve 
impairment with manifestations into the right lower 
extremity, from June 1, 2007 is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An evaluation greater than 30 percent from June 1, 2007 to 
September 12, 2008 for bowel dysfunction is denied.

An evaluation of 60 percent beginning September 13, 2008 for 
bowel dysfunction is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

In a May 2007 rating decision, entitlement to service 
connection for depression with chronic alcohol abuse was 
granted, and a 10 percent disability rating was assigned, 
effective in February 2007.  In a May 2007 statement, the 
Veteran indicated he was filing a notice of disagreement to 
this decision.  As the RO has not yet issued a statement of 
the case, the Board is obligated to remand this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is remanded for the following actions:

The RO must issue a statement of the 
case, as well as notification of the 
Veteran's appellate rights, on the issue 
of entitlement to an initial evaluation 
greater than 10 percent for depression 
with chronic alcohol abuse.  38 C.F.R. § 
19.26 (2009).  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
May 2007 rating decision must be filed.  
38 C.F.R. § 20.202 (2009).  If the 
Veteran perfects the appeal as to this 
issue, the case must be returned to the 
Board for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


